AFFIRMED IN PART; REVERSED IN PART; and REMANDED and
Opinion Filed December 20, 2022




                                        In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00088-CV

  BILLY D. BURLESON, III, JON J. MARK, AND CRAIG A. BENNIGHT,
                            Appellants
                                 V.
    COLLIN COUNTY COMMUNITY COLLEGE DISRICT, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-04944-2014

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Carlyle
      Police officers Billy D. Burleson, III, Jon J. Mark, and Craig A. Bennight

(collectively, the Officers) appeal from the trial court’s judgment dismissing their

claims against Collin County Community College District (the College). In this

memorandum opinion, we affirm in part, reverse in part, and remand the case to the

trial court for additional proceedings. See TEX. R. APP. P. 47.4.

      This dispute centers on the Officers’ allegations that the College retaliated

against them for reporting unlawful actions taken by other College employees. And
it is not the first time the case has been before us. See Burleson v. Collin Cnty. Comm.

Coll. Dist., No. 05-15-01361-CV, 2017 WL 511196, at *1 (Tex. App.—Dallas Feb.

8, 2017, no pet.) (mem. op.) (Burleson I). Having previously documented the factual

background underlying the dispute, we only briefly recount the case’s procedural

posture as relevant to the issues now on appeal.

      The Officers filed their original petition in December 2014, asserting a single

claim for retaliation under chapter 554 of the government code. The trial court

granted the College’s plea to the jurisdiction, and the Officers appealed. We

reversed, concluding fact issues existed as to whether the College took adverse

personnel actions against the Officers. See id.

      On remand from this Court, the Officers amended their petition to add various

federal claims, which prompted the College to remove the case to federal court. The

federal court ultimately granted the College a partial summary judgment and entered

a final judgment both dismissing the Officers’ federal constitutional claims with

prejudice and dismissing Officer Mark’s disability discrimination claims without

prejudice. It then declined to exercise jurisdiction over the Officers’ state law claims

and remanded those claims back to state court for resolution. See Burleson v. Collin

Cnty. Comm. Coll. Dist., No. 4:17-cv-00749, 2019 WL 1198398, at *3 (E.D. Tex.

March 14, 2019) (Burleson II). The Fifth Circuit eventually affirmed that judgment.

See 847 Fed. App’x 259 (2021).



                                          –2–
      Back in the state trial court, the Officers again amended their petition and

added additional claims. The Officers did not, however, remove the federal

constitutional claims dismissed with prejudice by the federal court. The College, in

turn, filed a series of summary judgment motions and pleas to the jurisdiction

attacking the Officers’ various claims. The trial court eventually granted each of

those motions, sanctioned the Officers $4,680 for reasserting the previously

dismissed federal claims, and entered a final judgment dismissing the Officers’

claims in their entirety. This appeal followed.

      We review the trial court’s rulings de novo. See State v. Mesquite Creek

Dev’lp., Inc., 618 S.W.3d 383, 389 (Tex. App.—Dallas 2020, no pet.). Summary

judgment is proper if there are no genuine issues of material fact and the movant is

entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c). When the trial court’s

order does not specify the grounds for granting a summary judgment, we will affirm

if any theory presented to the trial court and preserved for our review is meritorious.

Provident Life & Accident Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003). If a party

moves for summary judgment on both traditional and no-evidence grounds, we

generally address the no-evidence motion first. First U. Pentecostal Church of

Beaumont v. Parker, 514 S.W.3d 214, 220 (Tex. 2017). If the challenge to the no-

evidence motion fails, we need not consider the traditional motion. Id.

      To defeat a no-evidence motion, the non-movant must produce evidence

sufficient to raise a genuine issue of material fact as to each of the challenged

                                          –3–
elements. Id. This requires the non-movant to specifically identify the evidence it

seeks to have the trial court consider and explain why that evidence demonstrates

the existence of a fact issue. Great Hans, LLC v. Liberty Life Serv. Corp., No. 05-20-

00113-CV, 2021 WL 5822841, at *2 (Tex. App.—Dallas Dec. 8, 2021, no pet. h.)

(mem. op.). The trial court is not required to search through the record and determine

on its own whether a fact issue exists without specific guidance from the non-

movant. Id.

      A genuine fact issue exists when the evidence “rises to a level that would

enable reasonable and fair-minded people to differ in their conclusions.” Id. (quoting

Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d 706, 711 (Tex. 1997)). A fact issue

does not exist if the evidence is “so weak as to do no more than create a mere surmise

or suspicion” of its existence. Id. (quoting Kia Motors Corp. v. Ruiz, 432 S.W.3d

865, 875 (Tex. 2014)).

      To obtain a traditional summary judgment, a defendant must conclusively

disprove an element of the plaintiff’s claim or conclusively prove every element of

an affirmative defense. Alexander v. Wilmington Sav. Fund Soc., 555 S.W.3d 297,

299 (Tex. App.—Dallas 2018, no pet.). A matter is conclusively established if

ordinary minds could not differ in drawing a conclusion from the evidence. See id.

In assessing whether the defendant has met its burden, we take as true all evidence

favorable to the plaintiff, view the evidence in the light most favorable to the

plaintiff, and indulge every reasonable inference in the plaintiff’s favor. Id.

                                          –4–
      In reviewing a plea to the jurisdiction based on evidence purporting to negate

the existence of jurisdictional facts, our standard of review “generally mirrors that

of a summary judgment.” Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d

217, 228 (Tex. 2004). Thus, the party filing the plea must meet “the summary

judgment proof standard for its assertion that the trial court lacks jurisdiction.”

Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 635 (Tex. 2012).

THE TRIAL COURT ERRED BY DISMISSING THE OFFICERS’ FREE SPEECH CLAIMS UNDER
                         THE TEXAS CONSTITUTION

      The Officers first argue the trial court erred by dismissing their free speech

claims under article I, § 8 of the Texas Constitution, as well as their requests for

mandamus and injunctive relief, because the College did not expressly address them

in its motions. As a general rule, “a trial court errs in granting a summary judgment

on a cause of action not expressly presented by written motion.” G&H Towing Co.

v. Magee, 347 S.W.3d 293, 297 (Tex. 2011). But that rule does not apply to requests

for mandamus or injunctive relief because they are not causes of action. See Hughes

v. McDonald, 122 S.W.2d 366, 371 (Tex. Civ. App.—Austin 1938), rev’d on other

grounds, 152 S.W.2d 327 (Tex. 1941) (“[T]he writ of mandamus is merely a remedy

for righting a wrong or enforcing a right. It is not itself a cause of action. The wrong

sought to be righted or right sought to be enforced constitutes the cause of

action . . . .”); Cooper v. Litton Loan Servicing, LP, 325 S.W.3d 766, 769–70 (Tex.

App.—Dallas 2010, pet. denied) (“A permanent injunction is not a cause of action


                                          –5–
but an equitable remedy. To obtain an injunction a party must first assert a cause of

action.” (citation omitted)). To the extent the trial court properly dismissed the

causes of action underlying the Officers’ requests for mandamus and injunctive

relief, it also properly dismissed their requests for those remedies.

      The Officers’ free speech claims under the Texas Constitution, however, are

causes of action that the College failed to address in their various motions. Thus, the

trial court erred by dismissing those free speech claims. The College nevertheless

argues any error was harmless because the Officers’ free speech claims fail as a

matter of law. See TEX. R. APP. P. 44.1(a); G&H Towing, 347 S.W.3d at 297–98

(harmless error rule applies to all errors, including summary judgments granted on

unaddressed grounds). We partially disagree.

      The Officers’ operative petition asserts free speech claims based on alleged

retaliation stemming from protected speech. But the Officers tailored their

allegations towards establishing monetary liability under 42 U.S.C. § 1983—a

federal statute for which there is no state analog. See City of Beaumont v. Bouillion,

896 S.W.2d 143, 147 (Tex. 1995).

      As a public community college, the College is protected by governmental

immunity. See Houston Comm. College Sys. v. HV BTW, LP, 589 S.W.3d 204, 209

(Tex. App.—Houston [14th Dist.] 2019, no pet.). “Governmental immunity

comprises both immunity from liability and immunity from suit.” See City of

McKinney v. Han’s Rest. Grp., L.P., 412 S.W.3d 102, 110 (Tex. App.—Dallas 2013,

                                         –6–
no pet.). Unless waived, immunity from liability protects governmental units against

judgments, while immunity from suit deprives the courts of jurisdiction over suits

brought against governmental units. Id. at 110–11.

      We agree with the College that the Officers’ free speech claims under the

Texas Constitution, as pleaded, are barred by governmental immunity because:

(1) the Officers cannot sue for monetary damages based on alleged violations of the

Texas Constitution, see City of Garland v. Jordan, No. 05-21-00377-CV, 2022 WL

1498121, at *5 (Tex. App.—Dallas May 12, 2022, pet. denied) (mem. op.); and

(2) any constitutional claims for equitable relief must be brought against the

allegedly responsible government actors in their official capacities, see id.

      Nevertheless, because the College raised these jurisdictional arguments

attacking the Officers’ free speech claims for the first time on appeal, we cannot

conclude the trial court harmlessly erred by dismissing those claims with prejudice

and without granting leave to amend, unless the College can establish: (1) either the

Officers’ pleadings or the record conclusively negates jurisdiction; (2) the Officers

had a full and fair opportunity in the trial court to develop the record and amend their

pleadings to show jurisdiction yet failed to do so; or (3) the Officers cannot show

jurisdiction even if given the opportunity to develop the record and amend their

pleadings. See Rusk v. State Hosp. v. Black, 392 S.W.3d 88, 100 (Tex. 2012). The

College does not address any of these requirements on appeal.



                                          –7–
        In any event, we reject the College’s argument that the Officers’ claims under

the Texas Constitution necessarily fail because they are redundant of the First

Amendment claims properly dismissed by both the federal court and the trial court.

The College’s argument ignores the specific grounds on which those courts

dismissed the First Amendment claims—grounds that do not apply to the Officers’

claims under the Texas Constitution.

        In their motion for summary judgment in the trial court, the College argued

that the doctrines of res judicata and collateral estoppel barred the Officers from re-

litigating their section 1983 free speech claims after the federal court dismissed the

claims with prejudice. Res judicata, also known as claim preclusion, “bars the

litigation of claims that either have been litigated or should have been raised in an

earlier suit.” Motient Corp. v. Dondero, 269 S.W.3d 78, 83 (Tex. App.—Dallas 2008,

no pet.).1 We agree with the College that res judicata applies to the Officers’ section

1983 claims.2 But the court in Burleson II expressly declined to exercise jurisdiction

over the Officers’ pendant state law claims. See 2019 WL 2266633, at *9. Thus, res




    1
    The preclusive effect of a federal judgment is determined by federal law. John G. and Marie Stella
Kenedy Mem’l Found. v. Dewhurst, 90 S.W.3d 268, 286, 287 n.62 (Tex. 2002).
    2
      We reject the Officers’ argument that res judicata and collateral estoppel cannot apply here because
the federal and state proceedings are all part of the same “suit” or “action.” See, e.g., Petrello v. Prucka,
415 S.W.3d 420, 430 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (applying res judicata to remanded
state law claims); HDW2000 256 E. 49th Street v. City of Houston, No. 01-12-00053-CV, 2012 WL
6095226, at *7–10 (Tex. App.—Houston [1st Dist.] Dec. 6, 2012, pet. denied) (mem. op.) (applying
collateral estoppel to remanded state law claims); Whitemyer v. Omokaro, No. 05-01-00780-CV, 2002 WL
1981367, at *7 (Tex. App.—Dallas Aug. 29, 2002, pet. denied) (not designated for publication) (applying
collateral estoppel to remanded state law claims).
                                                    –8–
judicata does not prevent the Officers from asserting those claims in state court. See

Motient, 269 S.W.3d at 88.

        As for collateral estoppel, also known as issue preclusion, the doctrine applies

when: “(1) the facts sought to be litigated in the second action were fully and fairly

litigated in the first action; (2) those facts were essential to the judgment in the first

action; and (3) the parties were cast as adversaries in the first action.” John G. and

Marie Stella Kenedy Mem’l Found. v. Dewhurst, 90 S.W.3d 268, 288 (Tex. 2002)

(quoting Sysco Food Servs., Inc. v. Trapnell, 890 S.W.2d 796, 801 (Tex. 1994)). In

Burleson II, the court granted partial summary judgment against the Officers on their

section 1983 claims because there was no evidence that the College’s Board of

Trustees adopted or promulgated an official policy or custom responsible for their

alleged constitutional violations. Establishing a section 1983 claim against a

governmental unit requires proof of such an “official policy or custom.” See

Burleson II, at 2019 WL 2266633, at *7. As we previously noted, however, there is

no state analog to section 1983. See Bouillion, 896 S.W.2d at 147. And the elements

of a free speech retaliation claim under the Texas Constitution do not require proof

of an official policy or custom. See Caleb v. Carranza, 518 S.W.3d 537, 544 (Tex.

App.—Houston [1st Dist.] 2017, no pet.).3 Thus, the federal court’s holding that the


    3
      Those elements are: (1) an adverse employment decision; (2) speech involving a matter of public
concern; (3) the speaker’s interest in commenting on matters of public concern outweighed the employer’s
interest in promoting efficiency; and (4) the speech motivated the adverse employment decision. Caleb,
518 S.W.3d at 544. In addition, public employees must “establish that they spoke as citizens, rather than as
employees pursuant to their official duties.” Id.
                                                   –9–
Officers failed to prove such an official policy or custom does not collaterally estop

the Officers from asserting free speech retaliation claims under the Texas

Constitution.

        To the extent the College contends the record otherwise demonstrates a basis

for dismissing the Officers’ claims with prejudice, it neither asserted that basis in the

trial court nor established it on appeal. See Rusk State Hosp., 392 S.W.3d at 100. We

therefore conclude the trial court erred to the extent it dismissed the state

constitutional claims with prejudice, and we render judgment dismissing those

claims without prejudice for lack of jurisdiction. On remand, if properly raised, the

trial court may consider in the first instance whether to allow the Officers to amend

their petition to assert state constitutional claims against a proper party.

        THE TRIAL COURT ABUSED ITS DISCRETION BY SANCTIONING THE OFFICERS

        The Officers next contend the trial court abused its discretion by sanctioning

them for reasserting their section 1983 claims after the federal court dismissed those

claims with prejudice.4 In both its order awarding summary judgment on the section

1983 claims and its final judgment, the trial court stated it was awarding attorney’s

fees as sanctions under civil procedure rule 13 and chapter 10 of the civil practices

and remedies code.


    4
      To the extent the Officers argue the trial court erred by granting summary judgment on their section
1983 claims, their arguments lack merit. See supra note 2. Moreover, by asking us to reverse the trial court’s
conclusion that the Officers’ section 1983 claims are barred by res judicata, the Officers undermine the
numerous representations they made to the trial court, in hopes of avoiding sanctions, that they have no
intention of re-litigating those claims.
                                                   –10–
      We review a sanctions award for abuse of discretion. See Allstate Prop. & Cas.

Ins. Co. v. Ford, No. 05-20-00463-CV, 2021 WL 4810358, at *3 (Tex. App.—Dallas

Oct. 15, 2021, pet. denied) (mem. op.). A trial court may sanction an attorney or

represented party under rule 13 if a pleading, motion, or other filing is “groundless”

and brought either in bad faith or for purposes of harassment. TEX. R. CIV. P. 13. But

the trial court must “presume that pleadings, motions, and other papers are filed in

good faith,” id., and the party seeking sanctions bears the burden of overcoming that

presumption. Nath v. Tex. Children’s Hosp., 446 S.W.3d 355, 361 (Tex. 2014).

      A filing is “groundless” for purposes of Rule 13 if it has “no basis in law or

fact and [is] not warranted by good faith argument for the extension, modification,

or reversal of existing law.” TEX. R. CIV. P. 13. In determining whether a filing is

groundless, the trial court must objectively consider whether the party and counsel

made a reasonable inquiry into the legal and factual basis of the claim at the time of

the filing. Ford, 2021 WL 4810358, at *2. In addition to being groundless, a

sanctionable filing under Rule 13 must also be false when made, brought in bad faith,

or brought for purposes of harassment. Id. Thus, “Rule 13 requires the trial court to

hold an evidentiary hearing to make the necessary factual determinations about

motives and credibility of the person signing the alleged groundless pleading.” Id. at

*3 (cleaned up) (quoting McCain v. NME Hosps., Inc., 856 S.W.2d 751, 757 (Tex.

App.—Dallas 1993, no writ)). “Without hearing evidence on the circumstances

surrounding the filing of the pleading and the signer’s credibility and motives, the

                                        –11–
trial court has no evidence to determine that the appellant or its attorneys filed the

pleading in bad faith or to harass.” Id. (cleaned up). “Motions and arguments of

counsel are not evidence.”

      A trial court may also award sanctions under civil practices and remedies code

chapter 10 if a pleading or motion is filed for an improper purpose or if it lacks legal

or factual support. See TEX. CIV. PRAC. & REM. CODE §§ 10.001, 10.004. Like rule

13, chapter 10 generally requires an “evidentiary hearing to make necessary factual

determinations about the motives and credibility of the person signing the allegedly

groundless pleading.” Ford, 2021 WL 48010358, at *3. Unlike rule 13, however, the

trial court may award sanctions based solely on a claim being made without a legal

or factual basis. See Nath, 446 S.W.3d at 369. But the trial court may not assess a

monetary sanction against a represented party based on legal contentions in a

pleading. Id.; see also TEX. CIV. PRAC. & REM. CODE §§ 10.004.

      Whether under rule 13 or chapter 10, the trial court’s order must specify the

reasons for awarding sanctions. TEX. R. CIV. P. 13; TEX. CIV. PRAC. & REM. CODE

§§ 10.005. This requirement is mandatory, and failing to explain the basis for a

sanctions award is reversible error. See Graman v. Graman, No. 05-14-01254-CV,

2016 WL 235055, at *6 (Tex. App.—Dallas Jan. 20, 2016, no pet.) (mem. op.).

      The Officers contend we should reverse the sanctions award here because

there is no evidence to support it and because the trial court failed to specify its

reasoning. In support, they note both that the trial court did not conduct an in-person

                                         –12–
evidentiary hearing on the sanctions request and that its orders are silent as to the

grounds justifying a sanctions award.

      The College counters that an in-person hearing is not required and that the

trial court may award sanctions based on evidence taken by submission. See Cire v.

Cummings, 134 S.W.3d 835, 843–44 (Tex. 2004) (“A ‘hearing’ does not necessarily

contemplate a personal appearance before the court or an oral presentation to the

court.”). According to the College, the trial court could have awarded sanctions

based solely on its evidence establishing that res judicata and collateral estoppel

precluded the section 1983 claims as a matter of law. And as for the trial court’s

failure to detail its reasoning, the College suggests that, to the extent we find error,

we should remand to allow the trial court to issue a compliant order.

      We agree with the Officers that the trial court reversibly erred by failing to

specify its reasons for awarding sanctions, see Graman, 2016 WL 235055, at *6, and

thus we need not determine whether sufficient evidence would otherwise support the

award. We reverse the sanctions award without prejudice to the College requesting

sanctions again upon remand.

  THE TRIAL COURT DID NOT ABUSE ITS DISCRETION BY EXCLUDING THE OFFICERS’
                           SUMMARY JUDGMENT EVIDENCE

      Before addressing the propriety of granting the College’s remaining

dispositive motions, we must address the Officers’ challenges to the trial court’s

rulings excluding significant portions of their summary judgment evidence. For


                                         –13–
purposes of this issue, the parties agree that the Officers’ combined response to the

College’s dispositive motions was due November 12, 2020. The Officers filed their

response, along with Exhibits A through H, at 11:55 p.m. and Exhibits I through Q

at 11:58 p.m. on November 12. But they did not file the remainder of their exhibits

until after midnight, with the last batch filed at 12:15 a.m. on November 13.

      On the day before submission, the College filed written objections asking the

trial court to strike all exhibits filed after the deadline and exclude large portions of

the Officers’ timely filed evidence on one or more grounds, including that statements

contained in the Officers’ affidavits and exhibits were irrelevant, conclusory, based

on speculation, mere subjective belief, hearsay, unauthenticated, or not the best

evidence. In its order granting the College’s various motions, the trial court sustained

the College’s objections in their entirety and stated that it considered only “the timely

filed summary judgment evidence.”

      We review the exclusion of summary judgment evidence for abuse of

discretion. Beinar v. Deegan, 432 S.W.3d 398, 402 (Tex. App.—Dallas 2014, no

pet.). The Officers attack the trial court’s rulings on a variety of grounds, but to

preserve a complaint for appellate review, the record must show the appellant made

the complaint to the trial court by a timely request, objection, or motion. See id.

(citing TEX. R. APP. P. 33.1(a)). Moreover, our precedent dictates that “[w]hen a

party fails to object to the trial court’s ruling that sustains an objection to [its]



                                         –14–
summary judgment evidence, [the party] has not preserved the right to complain on

appeal about the trial court’s ruling.” Id.

      Here, the Officers do not identify where in the record they objected to the trial

court’s ruling on the College’s objections to their summary judgment evidence, and

our review of the record has revealed no such objection. In fact, the Officers did not

complain about the trial court’s evidentiary rulings in either their motion for new

trial or their supplement to that motion. Consequently, our precedent dictates that the

Officers cannot challenge those evidentiary rulings on appeal. See id. at 403.

      But even if we considered the arguments the Officers raised before the trial

court issued its evidentiary rulings, we would find no abuse of discretion. In their

motion for leave to late-file their untimely exhibits, the Officers argued: (1) the

College’s evidentiary objections were themselves untimely because the College filed

them less than three days before submission; and (2) they missed the deadline

because the e-filing system required them to break their voluminous response into

multiple parts that could not all be processed before the deadline, and the fifteen

minute delay caused no prejudice.

      As the Officers acknowledge on appeal, our precedent forecloses their first

argument. See Bradford Partners II, L.P. v. Fahning, 231 S.W.3d 513, 521–22 (Tex.

App.—Dallas 2007, no pet.) (“[A] movant’s objections to the competency of a non-

movant’s evidence that are filed the day of the hearing are not untimely and may be

considered and ruled upon by the trial court.”). Although the Officers ask us to

                                         –15–
overrule Bradford Partners, we may not do so “absent an intervening change in law

by the legislature, a higher court, or this Court sitting en benc.” Snell v. Ellis, No.

05-20-00642-CV, 2021 WL 1248276, at *6 n.16 (Tex. App.—Dallas Apr. 5, 2021,

no pet.) (mem. op.).

      With respect to their second argument, a trial court should grant a motion for

leave to late-file a summary judgment response if the movant establishes good cause

for failing to timely respond by showing “(1) the failure to respond was not

intentional or the result of conscious indifference, but the result of accident or

mistake, and (2) allowing the late response will occasion no undue delay or

otherwise injure the party seeking summary judgment.” Carpenter v. Cimarron

Hydrocarbons Corp., 98 S.W.3d 682, 688 (Tex. 2002). The Officers did not attach

any affidavits or other evidence to substantiate their excuse for missing the deadline.

But even if we assume the trial court could consider the bare assertions of counsel,

we cannot conclude the trial court abused its discretion by determining that the

Officers failed to meet their burden of establishing good cause. See id. at 689 (“Even

assuming that the trial court could consider counsel’s unsworn argument . . . in

deciding whether Cimarron established good cause to allow a late response, we

cannot say that the trial court abused its discretion in denying leave based upon

counsel’s bare assertion that he had ‘miscalendared’ the summary judgment

hearing.”).



                                        –16–
      Accordingly, we will consider only the evidence to which the trial court did

not sustain the College’s objections.

 THE TRIAL COURT PARTIALLY ERRED BY GRANTING THE COLLEGE’S SECOND MOTION
          FOR PARTIAL SUMMARY JUDGMENT AND PLEA TO THE JURISDICTION

      The Officers next contend the trial court erred by granting the College’s

second motion for partial summary judgment, which addressed the Officers’

declaratory judgment claims, as well as their claims based on alleged violations of

the right to petition, the right to due process and due course of law, and the Texas

Open Meetings Act (TOMA).

      As noted above, the Officers cannot seek monetary damages for alleged

constitutional violations, and they cannot obtain equitable relief because they did not

sue the individuals allegedly responsible for the violations in their official capacities.

See City of Garland, 2022 WL 1498121, at *5. Thus, to the extent the Officers seek

monetary damages or equitable relief for alleged violations of their rights to petition

or due process and due course of law, the trial court did not err by dismissing their

claims.

      Likewise, the trial court did not err by dismissing the Officers’ claims to the

extent they were based on alleged violations of sections 614.023 or 617.005 of the

government code. See City of Bruceville-Eddy v. Ferguson, No. No. 10-12-00109-

CV, 2012 WL 5381420, at *2 (Tex. App.—Waco Nov. 1, 2012, no pet.) (mem. op.)

(noting that “there is nothing in sections 614.022–.023 that clearly and


                                          –17–
unambiguously waives the City’s immunity”); City of Caldwell v. Lilly, No. 10-12-

00102-CV, 2012 WL 3242742, at *5 (Tex. App.—Waco Aug. 9, 2012, no pet.) (mem.

op.) (noting that “nothing in [chapter 617] clearly and unambiguously waives the

City’s immunity”); Johnson v. Waxahachie Indep. Sch. Dist., 322 S.W.3d 396, 400

(Tex. App.—Houston [14th Dist.] 2010, no pet.) (no private right of action for

damages under government code section 617.005).

      With respect to the Officers’ declaratory judgment claims, although the

Uniform Declaratory Judgments Act (UDJA), CIV. PRAC. & REM. CODE § 37.001, et

seq., waives governmental immunity for certain claims, it is not a general waiver

and does not expand the trial court’s jurisdiction. See Tex. Parks & Wildlife Dep’t v.

Sawyer Trust, 354 S.W.3d 384, 388 (Tex. 2011). Rather, it is “merely a procedural

device for deciding cases already within the court’s jurisdiction.” Id. It allows a

claimant to challenge the validity of a statute or other law, but it does not waive

immunity for claims seeking a declaration of the claimant’s rights under those laws.

See City of McKinney, 412 S.W.3d at 112. Nor does it waive immunity for claims

seeking a declaration that governmental actors have violated the law. Id. Moreover,

“a litigant’s couching its requested relief in terms of declaratory relief does not alter

the underlying nature of the suit.” Tex. Parks & Wildlife Dep’t, 354 S.W.3d at 388.

Thus, immunity will bar even an otherwise proper claim under the UDJA if the claim

would have the “effect of establishing a right to relief” for which the Legislature has

not waived immunity. Id.

                                         –18–
        Here, the Officers’ live petition seeks a declaration that the Board, through its

various policies or by failing to act, violated the Officers’ rights under Texas law.

The UDJA does not waive immunity for such claims. See Patel v. Tex. Dep’t of

Licensing and Reg., 469 S.W.3d 69, 77 (Tex. 2015). But even if we assume without

deciding that the UDJA waives immunity to the extent the Officers challenge the

validity of the Board’s written policies, despite the UDJA expressly waiving

immunity only for challenges to statutes and ordinances,5 the trial court did not err

by dismissing the declaratory judgment claims.

        The Officers’ live petition challenges the validity of two written Board

policies: (1) BDB (Local), which limits the extent to which the Officers may interact

directly with the Board and prohibits the Board from deliberating or deciding an

issue not included on the noticed agenda; and (2) DGBA (Local), which governs the

process for employment grievances. The Officers’ petition asserts these policies

violate the Texas Constitution and section 617.005 of the government code because

they prevent the Officers from directly petitioning the Board with their grievances.

        The evidence establishes, however, that the Officers had—but chose not to

exercise—the opportunity to address the Board directly during the public comments

portion of each Board meeting. That is all either the Texas Constitution or section


    5
      See Ackers v. City of Lubbock, 253 S.W.3d 770, 775–76 (Tex. App.—Amarillo 2007, pet. denied)
(claim seeking declaration under UDJA that school policy was unconstitutional not barred by immunity);
but see Tex. Dep’t of Transp. v. Sefzik, 355 S.W.3d 618, 621–22 & n.4 (Tex. 2011) (explaining that waiver
may be inferred without explicit statutory language only on “rare occasions”).


                                                 –19–
617.005 requires.6 See Corpus Christi Indep. Sch. Dist. v. Padilla, 709 S.W.2d 700,

704–06 (Tex. App.—Corpus Christi 1986, no writ).

        The Officers nevertheless contend the public comments portion of each Board

meeting is legally inadequate to protect their rights because both the Board’s written

policies and TOMA prevent the Board from acting upon any issues not specifically

listed on the agenda posted in advance of the meeting. Thus, the Officers argue, even

if they presented their grievances to the Board during the public comments portion

of a Board meeting, the Board would be powerless to provide a remedy. This

argument lacks merit because nothing in the Board’s policies would prevent the

Board from adding any issues raised by the Officers to the agenda for a subsequent

meeting at which the Board could act.

        The Officers also argue the public comments portion of each Board meeting

cannot provide the basis for a summary judgment because Michael Gromatzky, the

College’s former police chief, testified he informed the College’s officers that the

Board did not want to hear from them. According to the Officers, this creates a fact

issue as to whether “the College’s actual conduct, as opposed to its written policies,”

violated the Officers’ rights. But the UDJA does not waive immunity for claims

seeking a declaration that the College, through its agents, acted unlawfully. See City

of McKinney, 412 S.W.3d at 112. Absent a valid challenge to the Board’s written


    6
     Because we conclude the Board’s written policies would not violate section 617.005 in any event, we
need not address the College’s argument that section 617.005 does not apply here because the Officers are
not unionized employees.
                                                 –20–
policies themselves, the Officers have no arguable basis for asserting immunity

waiver under the UDJA.

      With respect to the Officers’ claims under TOMA, that statute’s purpose is to

provide public access to and increase public knowledge of governmental decision-

making. See City of San Antonio v. Fourth Court of Appeals, 820 S.W.2d 762, 765

(Tex. 1991). To that end, TOMA generally requires governmental units to conduct

their business in meetings that—with limited statutory exceptions—must be open to

the public. TEX. GOV’T CODE §§ 551.002. The Act also requires governmental units

to provide the public with “written notice of the date, hour, place, and subject of each

meeting.”

      Nevertheless, TOMA “confers a fairly finite right: to notice of a meeting and

the right to attend.” Dallas Indep. Sch. Dist. v. Peters, No. 05-14-00759-CV, 2015

WL 8732420, at *6 (Tex. App.—Dallas Dec. 14, 2015, pet. denied) (mem. op.). And

it provides limited remedies for individuals alleging violations of the Act: (1) any

“action taken by a governmental body in violation of [TOMA] is voidable”; and

(2) “[a]n interested person . . . may bring an action by mandamus or injunction to

stop, prevent, or reverse a violation or threatened violation of [TOMA] by members

of a governmental body.” TEX. GOV’T CODE §§ 551.141, 551.142(a).

      In its motion, the College argued the Officers’ TOMA claims all fail because

there is no evidence to show the Officers are “interested person[s]” with standing to

sue under TOMA. As we noted in Peters, there is some disagreement among Texas

                                         –21–
appellate courts with respect to standing under TOMA. 2015 WL 8732420, at *9.

The majority view is that TOMA broadly confers standing on any person who shares

an injury in common with the general public. Id.; see Hays Cnty. Water Planning

P’ship v. Hays Cnty. Tex., 41 S.W.3d 174, 177 (Tex. App.—Austin 2001, pet.

denied); Save Our Springs Alliance, Inc. v. Lowry, 934 S.W.2d 161, 162–63 (Tex.

App.—Austin 1996, orig. proceeding); City of Fort Worth v. Groves, 746 S.W.2d

907, 912–13 (Tex. App.—Fort Worth 1988, no writ); Cameron Cnty. Good G’vt

League v. Ramon, 619 S.W.2d 224, 230–31 (Tex. Civ. App.—Beaumont 1981, writ

ref’d n.r.e.)). The College asks us to adopt the minority view, held by only one Texas

court, that an “interested person” must demonstrate “particular injury or damage,

and he must allege and show how he has been injured or damaged other than as a

member of the general public.” City of Abilene v. Shackelford, 572 S.W.2d 742, 746

(Tex. Civ. App.—Eastland 1978), rev’d on other grounds, 585 S.W.2d 665 (Tex.

1979).

      We agree with the majority view. It makes little sense to require a plaintiff to

demonstrate an injury distinct from the general public when “the interest protected

by the Open Meetings Act is the interest of the general public.” Save Our Springs

Alliance, 934 S.W.2d at 163; see also City of San Antonio v. Fourth Court of Appeals,

820 S.W.2d 762, 765 (Tex. 1991) (explaining that TOMA’s intended beneficiaries

are “members of the interested public”). Because the Officers are members of the



                                        –22–
general public with an interest in the affairs of the College, they are “interested

person[s]” with standing to sue under TOMA.

      That said, TOMA waives governmental immunity only to the extent the

Officers seek injunctive or mandamus relief “to stop, prevent, or reverse a violation

or threatened violation” of the Act. See Town of Shady Shores v. Swanson, 590

S.W.3d 544, 554 (Tex. 2019) (citing TEX. GOV’T CODE § 551.141–.142). TOMA

does not permit a suit seeking a declaration that a governmental unit violated its

provisions. See id. Thus, the vast majority of the alleged violations, for which the

Officers seek only declaratory relief, do not give rise to an actionable claim. See id.

And as the College’s motion correctly points out, the Officers neither alleged nor

produced evidence of any voidable action taken in violation of TOMA. Accordingly,

to the extent the Officers seek remedies for past TOMA violations, their claims are

barred by governmental immunity.

      The same is not true with respect to the Officers’ claims seeking injunctive or

mandamus relief to prevent future TOMA violations. The Officers requested “[a]n

Order requiring that [the College] post and list on the agendas of the Collin College

Board of Trustees the matters that are addressed and discussed in executive, closed

session as required by” TOMA. This request corresponds with their allegations that

the College has a continuing pattern and practice of violating TOMA by providing

inadequate notice of the subjects to be discussed and considered during closed

sessions.

                                        –23–
        In its motion for summary judgment, the College did not contend the Officers

lacked evidence of such a pattern or practice. Nor did it present evidence

conclusively negating such a pattern or practice. Instead, it argued that, because the

Officers’ petition acknowledged the College made changes to its practices in

response to their claims, the issue is now moot. But that argument ignores the

Officers’ specific allegation, in the same sentence as their admission concerning the

changes made to the College’s practices, that the College “still fails to provide

adequate notice.” The Officers thus alleged a continuing pattern or practice of

TOMA notice violations, which the College failed to conclusively refute.

Accordingly, the trial court erred to the extent it granted summary judgment on the

Officers’ claims seeking injunctive relief to prevent future violations of a similar

nature. See Kessling v. Friendswood Indep. Sch. Dist., 302 S.W.3d 373, 380 (Tex.

App.—Houston [14th Dist.] 2009, pet. denied) (concluding allegations of a “pattern

of past improper meeting notices” were sufficient to state a claim for injunctive and

mandamus relief to prevent future TOMA violations); Harris Cnty. Emergency Serv.

Dist. No. 1 v. Harris Cnty. Emergency Corps., 999 S.W.2d 163, 171 (Tex. App.—

Houston [14th Dist.] 1999, no pet.) (same).7 In all other respects, the trial court did

not err by granting the College’s second motion for partial summary judgment.


    7
     Because the Officers alleged a continuing pattern of TOMA violations, this case is distinguishable
from those cited by the College where courts concluded there were no “threatened violations” supporting a
claim for injunctive or mandamus relief. See, e.g., Calhoun Port Auth. v. Victoria Advocate Publishing Co.,
No. 13-18-00486-CV, 2019 WL 1562003, at *4 (Tex. App.—Corpus Christi–Edinburg Apr. 11, 2019, pet.

                                                  –24–
denied) (mem. op.); Cook v. Hedtke, No. , 2018 WL 1660078, at *3 (Tex. App.—Austin Apr. 6, 2018, no
pet.) (mem. op.); Cornyn v. City of Garland, 994 S.W.2d 258, 267 (Tex. App.—Austin 1999, no pet.).
                                              –25–
          THE TRIAL COURT PARTIALLY ERRED BY GRANTING SUMMARY JUDGMENT ON
                      THE OFFICERS’ WHISTLEBLOWER CLAIMS

         The Officers next contend the trial court erred by granting summary judgment

on their whistleblower-retaliation claims. The Texas Whistleblower Act (TWA)

provides a limited waiver of governmental immunity. See City of Fort Worth v.

Pridgen, 653 S.W.3d 176, 182 (Tex. 2022). To maintain a claim under the TWA, a

public employee must prove that he or she:

         (1) reported (2) a violation of law by the employer or another public
         employee (3) to an appropriate law enforcement authority, (4) the report
         was made in good faith, and (5) the adverse action would not have
         occurred when it did if the employee had not reported the illegal
         conduct.

Id.; see TEX. GOV’T CODE § 554.002(a). In addition, as a prerequisite to filing suit

under the TWA, the employee must initiate a grievance under the governmental

unit’s grievance or appeal procedures within ninety days of the violation or its

discovery using reasonable diligence. Id. § 554.006. The grievance must give notice

of the same allegations asserted in the lawsuit. See Burleson I, 2017 WL 511196, at

*9.

         We address each officer’s claims under the TWA in turn.

      Officer Bennight

         In early 2014, Officer Bennight reported—both internally and to outside law

enforcement authorities—allegations of unlawful actions taken by College

employees. Those actions included a fraudulent scheme to steal from the College


                                          –26–
bookstore, unlawful efforts among high-ranking College officials to cover up the

bookstore thefts, and illegal orders from his superior officers.

         Officer Bennight alleges that College officials retaliated against him for

reporting the illegal activity. Among the allegedly adverse actions mentioned in his

various grievances are that College representatives: (1) removed him from the

bookstore investigation; (2) reprimanded him for failing to perform a vehicle check;

(3) curtailed his duties as a police officer by (a) changing policies affecting his

abilities to make traffic stops and arrest certain misdemeanor offenders, (b) omitting

him from a department-wide email list, and (c) ordering him not to perform

investigations; (4) informed him his schedule would be changed so that he would

have to work “deep nights,” an undesirable shift that would also prevent him from

working as an investigator8; (5) informed him he would be transferred to a different

campus; (6) denied him promotions to sergeant in 2017 and 2019; and (7) denied

him a promotion to lieutenant in 2019.

         In its motion for summary judgment, the College argued Officer Bennight’s

claims all failed as a matter of law because he did not make a protected

whistleblower report that caused any of the alleged adverse actions. Further, the

College argued that the alleged adverse actions either did not qualify as such or were

based on legitimate non-retaliatory reasons. See TEX. GOV’T CODE § 554.004(b)



   8
       “Deep night” shifts run from 6:00 p.m. to 6:00 a.m.
                                                   –27–
(providing affirmative defense if an adverse action is based solely on information,

observation, or evidence unrelated to the protected whistleblower report).

        We reject the College’s assertion that Officer Bennight failed to make a

protected whistleblower report. Citing the supreme court’s opinion in Texas

Department of Human Services v. Okoli, the College argues that reports “up the chain

of command” cannot qualify for whistleblower protection. See 440 S.W.3d 611, 614

(Tex. 2014). It further argues that reports cannot qualify for whistleblower protection

if they involve or were made pursuant to an employee’s job duties. But both the

supreme court and this Court have rejected those arguments, clarifying that internal

reports made to police officers can qualify for protection. See Pridgen, 653 S.W.3d

at 186–879; City of Celina v. Scott, No. 05-21-00823-CV, 2022 WL 1101589, at *4

(Tex. App.—Dallas Apr. 13, 2022, pet. denied) (mem. op.). That is what we have

here.

        With respect to causation, we reject the College’s argument that Officer

Bennight’s claims cannot be based on reports he made to outside authorities, because




    9
      In a post-submission letter citing Pridgen, the College argues that the Officers’ reports do not qualify
for whistleblower protection because the “vast majority” of them were based on the Officers’ “mere
subjective opinions and conclusions and were not: (1) exposing; (2) corroborating; or (3) providing
information pertinent to identifying or investigating governmental illegality.” But the College did not
expressly raise that issue in its motions. See TEX. R. CIV. P. 166a(c); Tempay, Inc. v. Tanintco, Inc., No.
05-15-00130-CV, 2016 WL 192596, at *3 (Tex. App.—Dallas Jan. 15, 2016, no pet.) (mem. op.).
Moreover, the College has not adequately presented its arguments on the issue by addressing each alleged
report made by each officer, explaining why each falls short of the standard articulated by the supreme
court in Pridgen. And by raising the issue for the first time in a post-submission letter, the College deprived
the Officers of a full and fair opportunity to develop the summary-judgment record in response to these
arguments. For all of these reasons, we reject the College’s new arguments based on Pridgen.
                                                    –28–
those responsible for the adverse actions were unaware of the external reports when

taking those actions. The evidence does not conclusively show that those who

participated in the alleged acts of retaliation did so, in each instance, without

knowledge of Officer Bennight’s reports to outside law enforcement authorities.

Indeed, the evidence establishes that Chief Gromatzky was aware of the outside

reports by March 26, 2014, at the latest,10 which is before many of the adverse

actions Officer Bennight alleges.

        We also disagree with the College to the extent it argues that Officer Bennight

failed to raise a fact issue as to whether he suffered an adverse employment action.

“[A] personnel action is adverse within the meaning of the Whistleblower Act if it

would be likely to dissuade a reasonable, similarly situated worker from making a

report under the Act.” Montgomery Cnty. v. Park, 246 S.W.3d 610, 614 (Tex. 2007).

        As an initial matter, the College mischaracterizes a portion of the issues raised

in Officer Bennight’s May 2, 2014 grievance. According to the College, Officer

Bennight complained because he was left off an email, which was “purely an

oversight” and quickly corrected, and he complained because “he was told by his

police chief to do his job.” But that does not accurately describe either Officer

Bennight’s complaint or Chief Gromatzky’s response.




   10
      That is the date by which Chief Gromatzky admits he was aware of the outside reports. As discussed
below in relation to Officer Burleson’s claims, this testimony does not conclusively establish March 26,
2014 as the earliest date by which Chief Gromatzky was aware of the outside reports.
                                                –29–
      In his grievance, Officer Bennight complained among other things that Chief

Gromatzky curtailed his job duties as retaliation for his whistleblower reports. As

evidence, he attached a March 29, 2014 email as an exhibit with the following

description: “E-mail from Chief Gromatzky ordering that I not investigate cases, and

confirming I was dropped from the mail distribution list.” Although Chief

Gromatzky states in the email that he omitted Officer Bennight from previous emails

unintentionally, he also responded to Officer Bennight’s question asking whether he

should focus on investigative tasks with: “Please maintain your focus on patrol

procedures and operational tactics.”

      Officer Bennight alleges that the College took adverse actions that affected

his work assignments and “restricted his ability and discretion to exercise his duties

and responsibilities as a police officer at Collin College.” It is undisputed that Chief

Gromatzky, along with others at the College, removed Officer Bennight from the

bookstore investigation. And Officer Bennight testified the department removed his

investigative duties altogether. Nothing in the evidence cited by the College

conclusively establishes that College officials did not revoke or curtail Officer

Bennight’s investigative duties in retaliation for his protected reports. See Ward v.

Lamar Univ., 484 S.W.3d 440, 449 (Tex. App.—Houston [14th Dist.] 2016, no pet.)

(“Ward testified that she lost her procurement duties, which were the duties that had

allowed her to discover the transactions she reported. Removing the very authority

that allowed a whistleblower to find wrongdoing in the first place is some evidence

                                         –30–
of an action that would likely dissuade a reasonable, similarly situated worker from

making a report under the Act.”).

         That said, we agree with the College on the remaining bases for Officer

Bennight’s whistleblower claims.11 The email reminding Officer Bennight to check

his vehicle did not carry with it any present or future disciplinary consequences. See

City of Dallas v. Giles, No. 05-15-00370-CV, 2016 WL 25744, at *4 (Tex. App.—

Dallas Jan. 4, 2016, no pet.) (mem. op.). And Officer Bennight testified directly and

unambiguously that the threatened transfers to “deep nights” on a different campus

never materialized. See Ward, 484 S.W.3d at 449 (noting that unfulfilled threats

generally do not constitute actionable adverse employment decisions). To the extent

Officer Bennight complains about being ostracized by his co-workers, that is a “petty

annoyance” rather than an adverse employment action. See Alamo Heights Indep.

Sch. Dist. v. Clark, 544 S.W.3d 755 (2018).

         With respect to his failed attempts at promotion within the department, the

College presented compelling evidence that its new police chief, William Taylor,

instituted a testing program utilizing independent third-party assessors.12 Chief

Taylor testified that, as the decision maker, he awarded promotions based solely on

the assessment scores. Officer Bennight’s scores were far lower than those of the


    11
       We address only those bases fairly raised in the Officers’ jurisdictionally required grievances, as
those are the only bases on which they can maintain their whistleblower claims. Thus, we do not address,
among other allegations, the death threats the Officers allege they received.
    12
      Although one of the four assessors was a dean at the College, the remaining three were officers from
other area police departments.
                                                 –31–
candidates ultimately selected for promotion. In fact, Officer Bennight had the

lowest score on the 2019 assessment. And with respect to the lieutenant opening in

2019, the record shows the job listing’s minimum requirements included at least four

years working as a police sergeant or its equivalent. Officer Bennight did not work

as a police sergeant—indeed, his appeal complains about not being promoted to that

position.

      Officer Bennight points to no evidence refuting these facts; rather, he merely

argues the evidence does not rule out the theoretical possibility that the third-party

assessors somehow learned about the Officers’ whistleblower reports from years

earlier and allowed those reports to influence their assessments. We conclude that

Officer Bennight failed to raise a genuine fact issue as to whether the College denied

him promotions based on his protected reports.

   Officer Mark

      Officer Mark sent an email to the College president, Cary Israel, on April 10,

2014, copying Chief Gromatzky and another official within his chain of command.

In that email, he reported being ordered to lock an intoxicated person in a closet for

four hours, which he said constituted the crime of official oppression. Six days later,

he received an “Employee Coaching Form” related to his email. That form began

with the following boilerplate language:

      Constructive Feedback: Be specific, describing the job responsibilities
      or behavior that need to change and how the employee needs to change
      to meet expectations. (Note: Employee Coaching is not considered

                                        –32–
        formal discipline. However, an employee’s failure to meet and sustain
        acceptable performance or behavior may result in formal disciplinary
        action in the future.)

Below that statement, the form’s author reprimanded Officer Mark for going outside

the chain of command in his email criticizing Chief Gromatzky’s orders. The author

instructed Officer Mark to immediately begin following all of the department’s

policies and procedures, including those “pertaining to the chain of command for all

future orders, issues, or concerns.” And the author concluded by warning that “[a]ny

future violations of the same or similar nature will subject Officer Mark to

disciplinary action, up to and including termination of employment.”

        Officer Mark alleges unlawful retaliation based on the April 2014 email.

Among the alleged adverse actions for which he filed grievances are: (1) the

“Employee Coaching Form”; (2) being threatened with receiving another year of

“deep nights” as a result of sending the email; (3) being removed from the Field

Training Officer (FTO) program in 201413; (4) being denied promotions to sergeant

in 2017 and 2019; (5) being denied a promotion to lieutenant in 2019; and (6) being

the subject of an email from Chief Taylor that he believed was “meant to discredit,

and make fun of” him.

        The College moved for summary judgment on grounds that Officer Mark did

not make a protected report that resulted in an adverse action. In addition, it argued



   13
       The FTO program involved training new police officers. Officers received an extra $1 per hour for
their work in the program.
                                                –33–
the adverse actions Officer Mark alleged either did not qualify as such or were based

on legitimate non-retaliatory reasons.

      As explained above, the College is incorrect in asserting that Officer Mark did

not make a whistleblower report because internal reports “up the chain of command”

are not protected under the TWA. See Pridgen, 653 S.W.3d at 186–87. We also reject

the College’s argument that Officer Mark’s report does not qualify for whistleblower

protection because he directed his email primarily to the College’s president, rather

than the police officers within his chain of command. Nothing in the TWA

distinguishes between primary and secondary intended recipients of protected

reports. Officer Mark sent his report to persons with appropriate law enforcement

authority, which satisfies the TWA’s requirements. See TEX. GOV’T CODE § 554.002.

      We also reject the College’s argument that the “Employee Coaching Form”

Officer Mark received does not constitute an adverse action as a matter of law.

Generally speaking, an appellate court’s rulings on a question of law “will be

regarded as the law of the case in all subsequent proceedings unless clearly

erroneous.” Caplinger v. Allstate Ins. Co., 140 S.W.3d 927, 929 (Tex. App.—Dallas

2003, pet. denied). That means an appellate court ordinarily is bound by its initial

decision if there is a subsequent appeal in the same case. Id. This doctrine, based on

public policy, aims to promote finality of litigation, uniformity of decisions, judicial

economy, and efficiency. Id.



                                         –34–
      In Burleson I, we rejected the same arguments the College now asserts

concerning whether the “Employee Coaching Form” could qualify as an adverse

action:

             Although the reprimand was entitled “coaching,” and purported
      to give constructive feedback, the overall tone suggests something
      more. The form states that it is not “formal” discipline, but also warns
      that further infractions may result in termination. Therefore, it threatens
      negative repercussions regardless of whether it is formal or informal
      discipline.

             Moreover, the reprimand accompanied an undesirable shift
      change that Mark was told resulted from the reprimand. Under the
      totality of these circumstances, we cannot conclude as a matter of law
      that these actions would not deter a similarly situated employee from
      reporting a violation of law.

2017 WL 511196, at *6.

      The College argues we should ignore our previous holding because the record

here is more developed, with additional evidence concerning the College’s policies

on the use of coaching forms. But the College does not specifically identify this

additional evidence with citations to the record. Nor does it explain why this “new”

evidence was unavailable during the first appeal. See Caplinger, 140 S.W.3d at 930

(facts available during first appeal are not “new” facts that render the law of the case

doctrine inapplicable). Regardless, the “new” evidence cited by the College does not

compel a different result here. Evidence clarifying the intended use of coaching

forms under the College’s policy does not establish that the “Employee Coaching

Form” given to Officer Mark complied with that policy. Moreover, as the College’s


                                         –35–
counsel conceded at oral argument, the “new” evidence does not address the

College’s progressive disciplinary process and the effect coaching forms may have

on that process.

      We are similarly bound by our conclusion in Burleson I that the schedule given

to Officer Mark—extending his “deep night” shifts—may qualify as an adverse

action, especially when considered in combination with his receiving the “Employee

Coaching Form.” We are not convinced by the College’s argument that, because

Officer Mark already worked “deep night” shifts, extending those shifts cannot

constitute an adverse action. The evidence does not conclusively establish that the

College would have assigned Officer Mark those shifts regardless of whether he filed

a protected report. At best, a fact issue exists as to whether the protected report

played any role in Officer Mark’s unfavorable shift assignments.

      That said, we agree with the College that Officer Mark failed to raise a fact

issue with respect to the other alleged adverse actions. To the extent he complains

about being removed from the FTO program in 2014, he did not timely file a

grievance. See TEX. GOV’T CODE § 554.006(b) (grievance must be filed within

ninety days of violation or its discovery through reasonable diligence). Indeed, the

College last assigned Officer Mark an FTO recruit in 2014, yet he waited until 2019

to inquire about whether he was still part of the program. This demonstrates a lack

of reasonable diligence as a matter of law.



                                        –36–
      With respect to Officer Mark’s failure to obtain a promotion, we reject his

claims for the same reasons we rejected Officer Bennight’s. Compelling evidence

shows the College chose not to promote Officer Mark to sergeant solely because he

scored poorly on the selection assessments. And he did not meet the minimum

qualifications for a promotion to lieutenant.

      With respect to Officer Mark’s complaint that Chief Taylor sent an email

“meant to discredit, and make fun of” him, that email does not rise to the level of an

adverse employment action. See Alamo Heights Indep. Sch. Dist., 544 S.W.3d at 731.

   Officer Burleson

      Officer Burleson reported to Chief Gromatzky in January or February 2014

that employees had stolen more than $1 million from the College bookstore. He also

reported the thefts to President Israel on or about February 18, 2014. According to

Officer Burleson’s grievance, Chief Gromatzky called him the next day, screaming

and cursing, and told him the flexibility in his schedule and discretion in his job

duties were now gone.

      Chief Gromatzky ordered Officers Burleson and Bennight to close their

investigation of the bookstore on March 7, and Officer Burleson reported the crimes

of coercion of a public servant and public corruption to outside law enforcement

authorities that same day. According to Officer Burleson, the College then changed

his schedule on March 18 and removed his “flex time.”



                                        –37–
          Officer Burleson alleges the College retaliated against him for his reports to

both Chief Gromatzky and outside law enforcement. And he claims he suffered

adverse actions that included: (1) changes to his schedule; (2) losing his “flex time”;

(3) losing his investigative “detective”14 duties; (4) being transferred to a different

campus; and (5) harassment.15

          The College moved for summary judgment arguing that Officer Burleson did

not make a protected whistleblower report because internal reports made pursuant to

his job duties do not qualify under the TWA—an argument we again reject for the

reasons explained above. The College also argued both that Officer Burleson’s report

to outside law enforcement authorities could not have caused any alleged retaliation

and that the loss of “flex time” was not an adverse action—arguments we expressly

rejected in Burleson I. See 2017 WL 511196, at *7–8. The College does not specify

what “new” evidence justifies a departure from our prior holdings. See Caplinger,

140 S.W.3d at 930. Regardless, based on this record, we again reject the College’s

arguments.

          With respect to Officer Burleson’s reports to outside agencies, nothing in the

record conclusively establishes the dates by which those responsible for the



    14
         “Detective” was a voluntary position that did not include increased pay or rank.
    15
      Officer Burleson also complained that the College wrongfully terminated his employment, but he
presents no appellate challenge to the summary judgment as it relates to that claim. In any event, the College
produced compelling evidence showing that the sole reason it terminated Officer Burleson was because he
did not either return to work or request additional unpaid leave after exhausting his FMLA leave, despite
multiple requests from the College that he do so.
                                                    –38–
retaliatory actions first learned about the outside reports. Although Chief Gromatzky

testified he first became aware of those reports on March 26, his testimony alone

does not conclusively establish the issue—particularly in light of evidence

suggesting other College employees may have learned about the reports before then.

      As for Officer Burleson’s “flex time,” the College argues it revoked that

benefit because it violated College policy. But even if the College had a legitimate

reason to revoke the benefit, there is evidence suggesting it did not revoke it solely

because of its policy. Indeed, Officer Burleson’s grievance stated that Chief

Gromatzky specifically told him he was going to revoke the flex time as punishment.

And the evidence is undisputed that the College did not enforce its flex-time policy

against Officer Burleson until shortly after he made his protected reports. Thus, at a

minimum, there is a fact issue as to whether the revocation was retaliatory.

      With respect to the changes made to Officer Burleson’s schedule, the College

argued those changes were only temporary. But the College failed to explain why

temporary retaliatory actions cannot be actionable under the TWA.

      That said, we agree with the College that Officer Burleson did not raise a fact

issue as to whether he suffered actionable harassment. Chief Gromatzky’s verbal

tirade and other officers’ “constantly just messing with” him do not rise to the level




                                        –39–
of an actionable adverse action. See Alamo Heights Indep. Sch. Dist., 544 S.W.3d at

789.16

          We dispose of the appeal as follows:

    (1)      We reverse the trial court’s judgment to the extent it dismissed the
             Officers’ free speech claims under the Texas Constitution with prejudice,
             and we render judgment dismissing those claims without prejudice for lack
             of jurisdiction;
    (2)      We reverse the trial court’s sanctions award without prejudice to the
             College reasserting its sanctions request upon remand;
    (3)      We reverse the trial court’s grant of the College’s second motion for partial
             summary judgment to the extent it dismissed the Officers’ claims under
             TOMA seeking injunctive or mandamus relief to prevent future notice
             violations;
    (4)      We reverse the trial court’s grant of summary judgment on Officer
             Bennight’s claims under the TWA to the extent they are based on the
             College curtailing his investigative duties;
    (5)      We reverse the trial court’s grant of summary judgment on Officer Mark’s
             claims under the TWA to the extent they are based on the “Employee
             Coaching Form” he received and any retaliatory changes to his schedule;
             and
    (6)      We reverse the trial court’s grant of summary judgment on Officer
             Burleson’s claims under the TWA to the extent they are based on retaliatory
             changes to his schedule, losing his “flex time,” curtailing his investigative
             duties, or being transferred to a different campus.

In all other respects, we affirm the trial court’s judgment and remand the case for

further proceedings consistent with this opinion.


                                                        /Cory L. Carlyle/
210088f.p05                                             CORY L. CARLYLE
                                                        JUSTICE



    16
      We note that the College’s motion did not separately and specifically attack Officer Burleson’s claims
of adverse actions based on a transfer to a different campus or the loss of his investigative duties. Thus, we
express no opinion on whether those allegations may support actionable retaliation claims.
                                                   –40–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BILLY D. BURLESON, III, JON J.                  On Appeal from the 416th Judicial
MARK, AND CRAIG A.                              District Court, Collin County, Texas
BENNIGHT, Appellant                             Trial Court Cause No. 416-04944-
                                                2014.
No. 05-21-00088-CV           V.                 Opinion delivered by Justice Carlyle.
                                                Justices Myers and Goldstein
COLLIN COUNTY COMMUNITY                         participating.
COLLEGE DISRICT, Appellee

             In accordance with this Court’s opinion of this date, the judgment of

the trial court is AFFIRMED in part and REVERSED in part. We dispose of the

appeal as follows:

   (1) We reverse the trial court’s judgment to the extent it dismissed appellants’ free
       speech claims under the Texas Constitution with prejudice, and we render
       judgment dismissing those claims without prejudice for lack of jurisdiction;
   (2) We reverse the trial court’s sanctions award without prejudice to appelle
          reasserting its sanctions request upon remand;
   (3) We reverse the trial court’s grant of appellee’s second motion for partial
          summary judgment to the extent it dismissed appellants’ claims under the
          Texas Open Meetings Act seeking injunctive or mandamus relief to
          prevent future notice violations;
   (4) We reverse the trial court’s grant of summary judgment on appellant
          Bennight’s claims under the Texas Whistleblower Act (TWA) to the extent
          they are based on appellee curtailing his investigative duties;
   (5) We reverse the trial court’s grant of summary judgment on appellant
          Mark’s claims under the TWA to the extent they are based on the


                                         –41–
            “Employee Coaching Form” he received and any retaliatory changes to his
            schedule; and
   (6)      We reverse the trial court’s grant of summary judgment on appellant
            Burleson’s claims under the TWA to the extent they are based on retaliatory
            changes to his schedule, losing his “flex time,” curtailing his investigative
            duties, or being transferred to a different campus.

In all other respects, the trial court's judgment is AFFIRMED. We REMAND this
cause to the trial court for further proceedings consistent with this opinion.

         It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 20th day of December, 2022.




                                          –42–